DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/10/2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-12 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rando et al (US 7,534,446; of record).
Instant claim 1 is drawn to an anhydrous cosmetic composition comprising:
(a)	at least 2% by weight (more specifically, between 2% and 16% (claim 3)) of ethyl cellulose;
first oil which is octyldodecanol (more specifically in an amount of 20% to 60% by weight (claim 9)); and
(c)	at least 20% by weight (more specifically, 20% to 50% (claim 12)) of at least one second oil (more specifically, a non-volatile non-phenylated silicone oil and/or a non-volatile phenylated silicone oil comprising at least one dimethicone fragment (claim 11)); 
wherein the compound is anhydrous.
As thus summarized, the elected invention reads on claims 1, 3, 9 and 11-12.
Rando et al teach (at Column 4, Example No. 5) an anhydrous cosmetic composition comprising:
a)	3.5% of the alkyl ether ethyl cellulose;
b)	5.0% dibutyl lauroyl glutamide; and 
c)	85.9% of the non-polar organic liquids octyl dodecanol (48.9%) + octyldodecyl lactate (30.0%) + diisostearyl malate (4.0%) + triisostearin (3.0%). 
The anhydrous cosmetic composition taught by Rando et al as Example No. 5 differs from the instantly claimed anhydrous cosmetic composition in that Example No. 5 does not comprise element (c) at least 20% of a non-volatile non-phenylated silicone oil and/or a non-volatile phenylated silicone oil comprising at least one dimethicone fragment.
Yet, Rando et al generically teach that the compositions can comprise:
a)	from 0.5% to 30% of at least one alkyl ether from polysaccharides or derivatives;
b)	from 0.1% to 55% of at least one dibutyl lauroyl glutamide or derivatives; [and]
c)	from 1% to 95% of non-polar organic liquids (Column 1, Lines 24-30).
And, as further taught by Rando et al, the non-polar organic liquids can include – in addition to and/or in place of the octyl dodecanol (Column 2, Lines 21-22),  octyldodecyl lactate (Column 2, Lines 15-16),  diisostearyl malate (Column 2, Line 16) + triisostearin aka glyceryl triisostearate (Column 2, Lines 26-27) included in Example No. 5 – “silicones… selected from among dimethicones, cyclopentasiloxane, polydiphenyldimethicone, polycetyldimethicone, acryldimethicone copolymer” (Column 2, Lines 32-35).
Accordingly, it would have been prima facie obvious to substitute one non-polar organic liquid (e.g., octyldodecyl lactate (30.0%)) in the anhydrous cosmetic composition of Example No. 5 with another useable non-polar organic liquid (e.g., the silicones described by Rando et al in the same amount).  The simple substitution of one known non-polar organic liquid suitable for use in the disclosed anhydrous cosmetic compositions for another known non-polar organic liquid suitable for use the disclosed anhydrous cosmetic compositions is prima facie obvious.
In view of all of the foregoing, instant claims 1, 3, 9 and 11-12 are rejected as prima facie obvious.
Instant claim 10 is drawn to the composition of claim 1 wherein a ethylcellulose: (ethylcellulose + octyldodecanol)*100 ratio by weight varies from 10 to 60.  
  Although the ethylcellulose: (ethylcellulose + octyldodecanol)*100 ratio by weight of Example No. 5 is 6.68, it is clear that the generic teachings of Rando et al embrace compositions wherein the ratio by weight would fall within the range of 10 to 60.
As such, instant claim 10 is also rejected as prima facie obvious.
New claim 23
As further taught by Rando et al, “[t]he product is prepared by mixing the ingredients desired in appropriate phases… stirred… [and] becomes solid after being poured into special molds and cooled at room temperature” (Column 4, Lines 34-39).
Accordingly, formulating the prima facie obvious composition based on Rando et al would have necessarily entails forming said composition in fluid form.
As such, new claim 23 is also rejected as prima facie obvious.
Response to Arguments
Applicant’s arguments, filed 3/10/2021, have been fully considered.  In particular, Applicant first notes that the instantly claimed invention requires a non-volatile silicone oil which is incompatible with the first oil.  While Applicant acknowledges that Rando et al teaches that “silicones… selected from among dimethicones, cyclopentasiloxane, polydiphenyldimethicone, polycetyldimethicone, acryldimethicone copolymer” (Column 2, Lines 32-35) can be included in the disclosed compositions, Applicant further notes that the usable silicone oils of Rando et al include “for example volatile silicone oils such as cyclic compounds like cyclopentasiloxanes and linear compounds like some dimethicones, and non-volatile silicone oils like some dimethicones, phenylated silicones like polydiphenyldimethicone, and alkylated silicones like polycetyldimethicone” and, thus, embrace both compatible and incompatible second oils. (Applicant Arguments, Pages 7-8; see also Lahousse Declaration Under 37 C.F.R. 1.132, Paragraph 2).  Further considering that Rando et al teaches “a solid, preferably transparent cosmetic product” (Rando et al (Abstract)) and discloses embodiments that are “either transparent or opaque solely based on the presence of colorant”, Applicant argues that “Rando desires and leads to combination of oils which are compatible” (Applicant Arguments, Page 8; Lahousse Declaration, Paragraph 7).  That is, “[o]ne of ordinary skill in the art, following Rando, would… be led to transparent compositions containing compatible oils” (Applicant Arguments, Page 8).
The argument is not found persuasive.  At the outset, while it is noted that Rando et al do express a preference for transparent compositions, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551 (Fed. Cir. 1994).  “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” In re Fulton, 391 F.3d 1105 (Fed. Cir. 2004).  Moreover, as described in the instant Specification, in determining whether the second oil is incompatible with the first oil, “[i]f the mixture of the two oils appears homogenous by eye, opaque or transparent, and if observation with a phase contrast microscope reveals a mixture of two oils, the oils are said to be incompatible at the proportions given.” (Specification Page 5, Lines 32-34).  As such, it would appear that the transparent compositions of Rando et al entail incompatible oils as defined by the Specification.  
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611